IN THE
                         TENTH COURT OF APPEALS

                               No. 10-18-00058-CV

TEXAS MIDSTREAM GAS SERVICES, L.L.C.,
                                                          Appellant
v.

DR. BANGALOR V. RAMAKRISHNA,
                                                          Appellee



                          From the 18th District Court
                            Johnson County, Texas
                          Trial Court No. C201100498


                                     ORDER

      Appellee’s Objection to Referral to Mediation is overruled.



                                        PER CURIAM

Before Chief Justice Gray, and
       Justice Davis,
Objection overruled
Order issued and filed February 13, 2019